


Exhibit 10.23
[suntrustlogo.jpg]    


SunTrust Banks, Inc.
2009 Stock Plan
    
RORWA Performance-vested
Restricted Stock Unit Agreement

--------------------------------------------------------------------------------

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units (the “Restricted Stock Units”) as an incentive for the
Grantee to promote the interests of SunTrust and its Subsidiaries. Each
Restricted Stock Unit represents the right to receive a share of SunTrust Common
Stock, $1.00 par value, at a future date and time, subject to the terms of this
Restricted Stock Unit Agreement (this “Grant”).
 
 
 
 
Name of Grantee
 
_[Name]____________________________
 
 
Number of Restricted Stock Units
 
_[# of Shares]_____
 
 
Grant Date
 
_[Grant Date]_________________________

This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
Grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.
 
 
 


SUNTRUST BANKS, INC.
 
 
 
 


Authorized Officer


1

--------------------------------------------------------------------------------






§1. EFFECTIVE DATE. This grant of Restricted Stock Units to the Grantee is
effective as of [Grant Date] (the “Grant Date”).
§2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.
(a) Change in Control - means a “Change in Control” as defined in §2.2 of the
SunTrust Banks, Inc. 2009 Stock Plan.
(b) Change in Control Agreement - means a change in control agreement by and
between SunTrust and the Grantee.
(c) Code - means the Internal Revenue Code of 1986, as amended.
(d) Disability - means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Grantee's
employer and, in addition, has begun to receive benefits under SunTrust's
Long-Term Disability Plan.
(e) Dividend Equivalent Right - means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid; provided, however, the amount of any Dividend Equivalent Rights
on unvested Restricted Stock Units shall be treated as reinvested in additional
shares of Stock on the date such dividends are paid.
(f) Key Employee - means an employee treated as a “specified employee” as of his
Separation from Service under Code §409A(a)(2)(B)(i) (i.e., a key employee (as
defined in Code §416(i) without regard to §(5) thereof)) if the common stock of
SunTrust or an affiliate (any member of SunTrust's controlled group, as
determined under Code §414(b), (c), or (m)) is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code §409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the twelve (12)
month period beginning on the April 1 following the identification date.
(g) Performance Period(s) - means the three (3) periods commencing January 1,
2013 and ending December 31, 2013; January 1, 2014 and ending December 31, 2014;
and January 1, 2015 and ending December 31, 2015.
(h) Retirement - means the voluntary termination of employment by the Grantee
from SunTrust or its Subsidiaries on or after attaining age 55 and completing
five (5) or more years of service as determined in accordance with the terms of
the SunTrust Banks, Inc. Retirement Plan, as amended from time to time (the
“Retirement Plan”). For purposes of this Unit Agreement, Grantee who is vested
in the Retirement Plan benefit but terminates employment before attaining age 55
or completing at least five (5) years of service is not eligible for Retirement.
(i) Return on Risk Weighted Assets or RORWA - means annual net income available
to common shareholders of SunTrust divided by Average Risk Weighted Assets of
SunTrust for the applicable year. In the event SunTrust is merged with or into
another entity prior to the end of the Performance Period, then “Return on Risk
Weighted Assets” shall mean the annual net income available to common
shareholders of the surviving corporation divided by average risk weighted
assets of the surviving corporation for the applicable year.
(j) Risk Weighted Assets - means average risk weighted assets determined under
Basel I and, if applicable, as reported to the Federal Reserve in SunTrust's FR
Y-9C (Consolidated Financial Statements for Bank Holding Companies).
(k) Separation from Service - means a “separation from service” within the
meaning of Code §409A.
(l) Stock means the common stock of SunTrust Banks, Inc. and any successor.
(m) Termination for Cause or Terminated for Cause - means a termination of
employment which is made primarily because of (i) the Grantee's willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Grantee and a thirty (30) day period in which to
cure such failure, (ii) the Grantee's conviction of a felony or engagement in a
dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Grantee's material violation of the Code of Business
Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the
Grantee's engagement in an act that materially damages or materially prejudices
SunTrust or any Subsidiary or the Grantee's engagement in activities materially
damaging to the property, business or reputation of SunTrust or any Subsidiary;
or (v) the Grantee's failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of
SunTrust, any Subsidiary and their regulatory agencies, if such failure
continues after written notice from SunTrust to the Grantee

2

--------------------------------------------------------------------------------




and a thirty (30) day period in which to cure such failure, or the determination
by any such governing agency that the Grantee may no longer serve as an officer
of SunTrust or a Subsidiary.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes this Unit
Agreement, “Cause” shall have the meaning provided in the Change in Control
Agreement.
(n) Termination for Good Reason - means a termination of employment made
primarily because of (i) a failure to elect or reelect or to appoint or to
reappoint Grantee to, or the removal of Grantee from, the position which he or
she held with SunTrust prior to the Change in Control, (ii) a substantial change
by the Board or supervising management in Grantee's functions, duties or
responsibilities, which change would cause Grantee's position with SunTrust to
become of less dignity, responsibility, importance or scope than the position
held by Grantee prior to the Change in Control or (iii) a substantial reduction
of Grantee's annual compensation from the lesser of: (A) the level in effect
prior to the Change in Control or (B) any level established thereafter with the
consent of the Grantee.
Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Unit
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.
§3. [Intentionally Omitted]
§4. VESTING. The Grantee shall vest in the Restricted Stock Units as follows:


(a) Subject to §14 of this Unit Agreement and §4(e), a number of Restricted
Stock Units equal to [insert # - 1/3rd of Total Number of Shares] multiplied by
the percentage in the table below shall vest on February 26, 2016 (the “Vesting
Date”) if Return on Risk Weighted Assets for the Performance Period January 1,
2013 to December 31, 2013 (2013) equals or exceeds there threshold amount in the
table below:


Performance Level
STI Return on
Risk-Weighted Assets
(RORWA)
Percentage of Restricted Stock Units that Vest
At or Above Target
≥ *%
100%
Threshold
*%
50%
 Below Threshold
< *%
—%

The percentage of Restricted Stock Units that vest if SunTrust's RORWA is
between the “Threshold” and “Target” shall be determined by linear
interpolation. The Committee shall determine the number of Restricted Stock
Units (and related Dividend Equivalent Rights) that shall vest by multiplying
the “Percentage of Restricted Stock Units That Vest,” set forth above, by
one-third of the number of Restricted Stock Units granted under this Unit
Agreement.


(b) Subject to §14 of this Unit Agreement and §4(e), a number of Restricted
Stock Units equal to [insert # - 1/3rd of Total Number of Shares] multiplied by
the percentage in the table below shall vest on the Vesting Date if Return on
Risk Weighted Assets for the Performance Period January 1, 2014 to December 31,
2014 (2014) equals or exceeds there threshold amount in the table below:


Performance Level
STI Return on
Risk-Weighted Assets
(RORWA)
Percentage of Restricted Stock Units that Vest
At or Above Target
≥ *%
100%
Threshold
*%
50%
 Below Threshold
<*%
—%

The percentage of Restricted Stock Units that vest if SunTrust's RORWA is
between the “Threshold” and “Target” shall be determined by linear
interpolation. The Committee shall determine the number of Restricted Stock
Units (and related Dividend Equivalent Rights) that shall vest by multiplying
the “Percentage of Restricted Stock Units That Vest,” set forth above, by
one-third of the number of Restricted Stock Units granted under this Unit
Agreement.



3

--------------------------------------------------------------------------------




(c) Subject to §14 of this Unit Agreement and §4(e), a number of Restricted
Stock Units equal to [insert # - 1/3rd of Total Number of Shares] multiplied by
the percentage in the table below shall vest on the Vesting Date if Return on
Risk Weighted Assets for the Performance Period January 1, 2015 to December 31,
2015 (2015) equals or exceeds there threshold amount in the table below:


Performance Level
STI Return on
Risk-Weighted Assets
(RORWA)
Percentage of Restricted Stock Units that Vest
At or Above Target
≥ *%
100%
Threshold
*%
50%
 Below Threshold
< *%
—%

The percentage of Restricted Stock Units that vest if SunTrust's RORWA is
between the “Threshold” and “Target” shall be determined by linear
interpolation. The Committee shall determine the number of Restricted Stock
Units (and related Dividend Equivalent Rights) that shall vest by multiplying
the “Percentage of Restricted Stock Units That Vest,” set forth above, by
one-third of the number of Restricted Stock Units granted under this Unit
Agreement.
(d) Performance Periods are Independent. The performance periods in §4(a),
§4(b), or §4(c) are independent of each other. For example, if the performance
condition is met for 2013 and 2015, but not for 2014, then Restricted Stock
Units shall vest on the Vesting Date pursuant to §4(a) and §4(c).
(e) No Restricted Stock Units shall vest pursuant to §4(a), §4(b), or §4(c),
hereof unless the Grantee has remained in continuous employment with SunTrust or
a Subsidiary from the Grant Date through the Vesting Date, except as provided in
§6(b), §6(c), and §6(d) hereof (pertaining to termination of employment as a
result of death, Disability, a reduction in force, and after Retirement).
§5. SUNTRUST CHANGE IN CONTROL.
In the event that a Change in Control (as defined in the SunTrust Banks, Inc.
2009 Stock Plan) occurs prior to the Vesting Date and on or prior to any vesting
date set forth in §6, then any unvested Restricted Stock Units (and related
Dividend Equivalent Rights) shall be fully vested upon the earlier of: (a) the
Vesting Date, provided that the Grantee has remained in continuous employment
with SunTrust or a Subsidiary from the Grant Date through the Vesting Date; or
(b) the date of the Grantee's termination of employment with SunTrust and its
Subsidiaries as a result of: (i) an involuntary termination by SunTrust that
does not result from the Grantee's death or Disability and does not constitute a
Termination for Cause; (ii) the Grantee's death or Disability; or (iii) a
voluntary termination by the Grantee as a result of Retirement or a Termination
for Good Reason, then a number of Restricted Stock Units (and related Dividend
Equivalent Rights) shall vest equal to the sum of (A) the number of Restricted
Stock Units that would have vested (if any) if the Performance Period ended on
the last day of the fiscal quarter immediately preceding the date of the Change
in Control (based on the actual Performance Level achieved through such date)
multiplied by a fraction, the numerator of which shall be the number of days
from the first day of the Performance Period through the date of the last day of
the fiscal quarter immediately preceding the date of such Change in Control, and
the denominator of which shall be the total number of days in the original
Performance Period; plus (B) the number of Restricted Stock Units that would
have vested assuming SunTrust's achievement of the Target Performance Level
multiplied by a fraction, the numerator of which shall be the number of days
from the last day of the quarter immediately preceding the date of such Change
in Control through the last day of the original Performance Period, and the
denominator of which shall be the total number of days in the original
Performance Period. In the event of such Change in Control, any Restricted Stock
Units (and related Dividend Equivalent Rights) subject to this Unit Agreement
that do not vest pursuant to this §5 shall terminate and be completely forfeited
on the date of such termination of the Grantee's employment or, if earlier, the
Vesting Date. Notwithstanding anything herein to the contrary, if the Grantee is
subject to the terms of a Change in Control Agreement on the date of a Change in
Control that provides for more generous vesting of the Restricted Stock Units,
such vesting provisions of the Change in Control Agreement shall govern.
§6. TERMINATION OF EMPLOYMENT.
(a) If prior to the Vesting Date and the date of a Change in Control, the
Grantee's employment with SunTrust and its Subsidiaries terminates for any
reason other than those described in §6(b), §6(c) or §6(d), then the Restricted
Stock Units (and related Dividend Equivalent Rights) subject to this Unit
Agreement shall terminate and be completely forfeited on the date of such
termination of the Grantee's employment. Notwithstanding anything in this §6 to
the contrary, if the Grantee is Terminated for Cause from SunTrust and its
Subsidiaries prior to payment pursuant to §7, all of the Restricted Stock Units
(and related Dividend Equivalent Rights) will immediately and automatically
without any action on the part of the Grantee or SunTrust, be forfeited by the
Grantee.
(b) Death or Disability. If the Grantee's employment with SunTrust and its
Subsidiaries terminates as a result of the Grantee's (i) death, or
(ii) Disability prior to the Vesting Date and prior to the date of a Change in
Control, then the service requirement of

4

--------------------------------------------------------------------------------




§4(e) shall be waived and the Restricted Stock Units (and related Dividend
Equivalent Rights) that would have vested based on the actual Performance
Level(s) achieved during the Performance Period(s) (in accordance with §4(a)
§4(b) and/or §4(c)) from the date of Grant through the end of the Performance
Period during which death or Disability occurred shall vest as of the last day
of the Performance Period in which such termination occurred. For example, if
the Performance Level achieved in 2013 is Target (100%), the Grantee becomes
Disabled in 2014 and the Performance Level in 2014 is also Target (100%), then
the Grantee would vest in two-thirds of the Restricted Stock Units subject to
this Unit Agreement as of December 31, 2014. In the event of such termination,
any Restricted Stock Units (and related Dividend Equivalent Rights) subject to
this Unit Agreement that do not vest pursuant to this §5(b) shall terminate and
be completely forfeited on such date.
(c) Reduction in Force. If the Grantee's employment with SunTrust and its
Subsidiaries is involuntarily terminated by reason of a reduction in force which
results in the Grantee's eligibility for payment of a severance benefit pursuant
to the terms of the SunTrust Banks, Inc. Severance Pay Plan or any successor to
such plan (“RIF”) prior to the Vesting Date and the date of a Change in Control,
then the service requirement of §4(e) shall be waived and the Committee shall
determine the number of Restricted Stock Units (and related Dividend Equivalent
Rights) that vest by computing the sum of (x) the number of Restricted Stock
Units (and related Dividend Equivalent Rights) that would have vested based on
the actual Performance Levels achieved during the completed Performance
Period(s)(in accordance with §4(a) §4(b) and/or §4(c)) preceding such
termination, plus (y) a pro-rata number of Restricted Stock Units (and related
Dividend Equivalent Rights) that would have vested based on the actual
Performance Level achieved during the Performance Period in which such
termination occurred shall vest as of the last day of the Performance Period in
which such termination occurred. The pro-rata number of Restricted Stock Units
(and related Dividend Equivalent Rights) vesting in the year of termination
shall equal the product of: (i) the number of Restricted Stock Units that would
have vested based on the actual Performance Level achieved as of the last day of
the Performance Period; multiplied by (ii) a fraction, the numerator of which is
equal to the number of days employed during the Performance Period and the
denominator of which is 365. In the event of such termination, any Restricted
Stock Units (and related Dividend Equivalent Rights) subject to this Unit
Agreement that do not vest pursuant to this §5(c) shall terminate and be
completely forfeited on such date.
(d) Retirement. If the Grantee's employment with SunTrust and its Subsidiaries
terminates prior to the Vesting Date and the date of a Change in Control as a
result of the Grantee's Retirement, then the number of Restricted Stock Units
(and related Dividend Equivalent Rights) that would have vested based on actual
Performance Levels achieved in accordance §4(a), §4(b) and §4(c) shall, subject
to §8(d) and §8(e) below, be fully vested on the Vesting Date.
§7. PAYMENT OF AWARD.
(a) Subject to §14, the number of vested Restricted Stock Units (and related
Dividend Equivalent Rights) payable pursuant to this §7 (the “Vested Units”)
shall be determined in accordance with §4, §5 and §6 above and shall be paid in
a lump sum upon the earliest to occur of the following: (i) the last day of the
Performance Period during which the Grantee's death occurred, (ii) the last day
of the Performance Period during which the Grantee's Disability occurred,
(iii) the date of the Grantee's Separation from Service within two (2) years
following a 409A Change in Control, or (iv) February 26, 2016. In the event
payment is made pursuant to sub-paragraph (i), (ii) or (iii) above, such payment
shall be made on the last day of the sixty (60) day period which commences
immediately following the dates described in sub-paragraph (i), (ii) or (iii).
In the event payment is made pursuant to sub-paragraph (iv) above, such payment
shall be made within 30 days following February 26, 2016. Except as set forth
below, the Vested Units shall be paid out in an equivalent number of shares of
Stock; provided, however, the Grantee's right to any fractional share of Stock
shall be paid in cash. In the event the Restricted Stock Units (and related
Dividend Equivalent Rights) vest following a Change in Control pursuant to §4,
the Vested Units shall be paid in cash, and the amount of the payment for each
Vested Unit to be paid in cash will equal the Fair Market Value of a share of
Stock on the date of the Change in Control. Notwithstanding anything herein to
the contrary, distributions may not be made to a Key Employee upon a Separation
from Service before the date which is six (6) months after the date of the Key
Employee's Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay
shall be accumulated and paid.
(b) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time that the Vested Units are paid, SunTrust shall pay each
Dividend Equivalent Right in shares of Stock to the Grantee, or, in the event
the Restricted Stock Units vest pursuant to §5, in cash; provided, however, the
Grantee's right to any fractional share of Stock shall be paid in cash.
(c) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.
(d) In the event that the date of the shareholder approval required by §14 of
this Unit Agreement occurs after any payment date contemplated in this §7, then
the Restricted Stock Units shall be paid within a reasonable time after the date
such shareholder approval is obtained but in no event later than two and
one-half months after the end of the calendar year in which the Restricted Stock
Units vest.

5

--------------------------------------------------------------------------------




§8. COVENANTS, RESTRICTIONS AND LIMITATIONS.
(a) Compliance with Securities Laws. By accepting the Restricted Stock Units,
the Grantee agrees not to sell Stock at a time when applicable laws or
SunTrust's rules prohibit a sale. This restriction will apply as long as the
Grantee is an employee, consultant or director of SunTrust or a Subsidiary of
SunTrust. Upon receipt of nonforfeitable shares of Stock pursuant to this Unit
Agreement, the Grantee agrees, if so requested by SunTrust, to hold such shares
for investment and not with a view of resale or distribution to the public, and
if requested by SunTrust, the Grantee must deliver to SunTrust a written
statement satisfactory to SunTrust to that effect. The Committee may refuse to
issue any shares of Stock to the Grantee for which the Grantee refuses to
provide an appropriate statement.
(b) Forfeiture of Non-Vested Units. To the extent that the Grantee does not vest
in any Restricted Stock Units, all interest in such units, the related shares of
Stock, and any Dividend Equivalent Rights shall be forfeited. The Grantee shall
have no right or interest in any Restricted Stock Unit or related share of Stock
that is forfeited.
(c) Extinguishment Upon Settlement. Upon each issuance or transfer of shares of
Stock in accordance with this Unit Agreement, a number of Restricted Stock Units
equal to the number of shares of Stock issued or transferred to the Grantee
shall be extinguished and such number of Restricted Stock Units will not be
considered to be held by the Grantee for any purpose.
(d) Restrictive Covenants. Grantee must fully perform the following covenants
from the Grant Date through the Vesting Date (the “Restricted Period”):
(i)
No Solicitation of Customers or Clients. Grantee shall not during the Restricted
Period solicit any customer or client of SunTrust or any SunTrust Affiliate with
whom Grantee had any material business contact during the two (2) year period
which ends on the date Grantee's employment by SunTrust or a SunTrust Affiliate
terminates for the purpose of competing with SunTrust or any SunTrust Affiliate
for any reason, either individually, or as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director of, or service provider to, any corporation, partnership, venture or
other business entity.

(ii)
Anti-pirating of Employees. Absent the Compensation Committee's written consent,
Grantee will not during the Restricted Period solicit to employ on Grantee's own
behalf or on behalf of any other person, firm or corporation, any person who was
employed by SunTrust or a SunTrust Affiliate during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.

(iii)
Protection of Trade Secrets and Confidential Information. Grantee hereby agrees
that Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Trade Secret that Grantee may have acquired during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate for so long as such information
remains a Trade Secret. In addition Grantee agrees that during the Restricted
Period Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Confidential or Proprietary Information that Grantee may have acquired
(whether or not developed or compiled by Grantee and whether or not Grantee was
authorized to have access to such information) during the term of, in the course
of, or as a result of Grantee's employment by SunTrust or a SunTrust Affiliate.

(iv)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §8(d) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(e) Additional Post-Retirement Covenants. In the event of Grantee's Retirement,
such Grantee must fully perform the following covenants from the date of such
termination through the Vesting Date:
(i)
No Competitive Activity. Absent the Committee's written consent, Grantee shall
not, during the Restricted Period and within the Territory, engage in any
Managerial Responsibilities for or on behalf of any corporation, partnership,
venture, or other business entity that engages directly or indirectly in the
Financial Services Business whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director; provided, however, that Grantee may own up to five percent (5%) of the
stock of a publicly traded company that engages in the Financial Services
Business so long as Grantee is only a passive investor and is not actively
involved in such company in any way.

(ii)
Non-Disparagement. Grantee agrees not to knowingly make false or materially
misleading statements or disparaging comments about SunTrust or any SunTrust
Affiliate during the Restricted Period.


6

--------------------------------------------------------------------------------




(iii)
Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.



Failure of Grantee subject to this §8(e) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§1.409A-3(f).
(f) Additional Definitions. (A) The term "Confidential or Proprietary
Information" for purposes of this Agreement shall mean any secret, confidential,
or proprietary information of SunTrust or a SunTrust Affiliate (other than a
Trade Secret) that has not become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of SunTrust or a SunTrust Affiliate. (B) The term "Financial Services
Business" for purposes of this Agreement shall mean the business of banking,
including deposit, credit, trust and investment services, mortgage banking,
asset management, and brokerage and investment banking services. (C) The term
"Managerial Responsibilities" for purposes of this Agreement shall mean
managerial and supervisory responsibilities and duties that are substantially
the same as those Grantee is performing for SunTrust or a SunTrust Affiliate on
the date of this Agreement. (D) For purposes of §8(e) only, the term "Restricted
Period" shall mean the period which starts on the date Grantee's retirement from
employment by SunTrust or a SunTrust Affiliate and which ends on the third
anniversary of this Agreement. (E) The term "SunTrust Affiliate" for purposes of
this Agreement shall mean any corporation which is a subsidiary corporation
(within the meaning of §424(f) of the Code) of SunTrust except a corporation
which has subsidiary corporation status under §424(f) of the Code exclusively as
a result of SunTrust or a SunTrust Affiliate holding stock in such corporation
as a fiduciary with respect to any trust, estate, conservatorship, guardianship
or agency. (F) The term "Territory" for purposes of this Agreement shall mean
the states of Alabama, Florida, Georgia, Maryland, North Carolina, South
Carolina, Tennessee, Virginia, and the District of Columbia, which are the
states and Territories in which SunTrust has significant operations on the date
of this Agreement. (G) "Trade Secret" for purposes of Agreement shall mean
information, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from it is disclosure or use, and (ii) is the subject of reasonable efforts by
SunTrust or a SunTrust Affiliate to maintain its secrecy.
§9. WITHHOLDING.
(a) Upon the payment of any Restricted Stock Units, SunTrust's obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment and authorizes SunTrust to withhold such
amounts.
(b) The Committee shall have the right to reduce the number of shares of Stock
issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.
§10. RECOVERY OF AWARDS. At the end of the performance period, the Committee
will evaluate overall Company and business unit performance in making its award
decisions. By accepting this Grant, Grantee agrees to return to SunTrust (or to
the cancellation of) all or a portion of any grant, paid and unpaid, vested or
unvested, previously granted to such Grantee based upon a determination made by
the Committee pursuant to §10(a), §10(b), or §10(c) below. The Committee shall
impose a clawback authorized below only to the extent determined appropriate by
the Committee. All determinations by the Committee shall be final and binding.
All references to the “Committee” in this §10 shall include the Committee and
the Committee's designee.
(a) Miscalculation of Performance Metric. If the Committee determines that a
financial metric used to determine vesting of a Grant was calculated
incorrectly, whether or not SunTrust is required to restate its financial
statements and without regard to whether such miscalculation was due to fraud or
intentional misconduct, then the Committee may require reimbursement of all or
part of a Grant previously paid to Grantee and/or authorize the cancellation of
unpaid or unvested Grants in the amount by which any such Grant exceeded a lower
payment that would have been made based on the correctly calculated financial
metric. In addition, the Grant shall be subject to the clawback requirements of
(i) §954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and implementing rules
and regulations thereunder, (ii) similar rules under the laws of other
jurisdictions and (iii) policies adopted by SunTrust to implement such
requirements, all to the extent determined by the Committee to be applicable to
Grantee.

7

--------------------------------------------------------------------------------




(b) Detrimental Conduct. If the Committee determines that Grantee has engaged in
Detrimental Conduct, then Grantee shall be required to reimburse SunTrust all or
a portion of the Grant previously vested or paid and/or will be subject to
cancellation of unvested or unpaid Grant. “Detrimental Conduct” means any one of
the following: (1) the commission of an act of fraud or dishonesty in the course
of the Grantee's employment; (2) improper conduct by the Grantee including, but
not limited to, fraud, unethical conduct, falsification of SunTrust's records,
unauthorized removal of SunTrust property or information, theft, violent acts or
threats of violence, unauthorized possession of controlled substances on the
property of SunTrust, conduct causing reputational harm to SunTrust or its
clients, or the use of SunTrust property, facilities or services for
unauthorized or illegal purposes; (3) the improper disclosure by the Grantee of
proprietary, privileged or confidential information of SunTrust or a SunTrust
client or former client or breach of a fiduciary duty owed to SunTrust or a
SunTrust client or former client; (4) the commission of a criminal act by the
Grantee, whether or not performed in the workplace, that constitutes a felony or
a crime of comparable magnitude under applicable law as determined by SunTrust
in its sole discretion, or that subjects, or if generally known, would subject
SunTrust to public ridicule or embarrassment; (5) the commission of an act or
omission which causes the Grantee or SunTrust to be in violation of federal or
state securities laws, rules or regulations, and/or the rules of any exchange or
association of which SunTrust is a member, including statutory disqualification;
(6) the Grantee's failure to perform the duties of Grantee's job which are set
forth in Grantee's written job description, written operating policies,
inBalance goals or other written document available to Grantee and which in each
case SunTrust views as being material to Grantee's position and the overall
business of SunTrust under circumstances where such failure is detrimental to
SunTrust; (7) the material breach of a written policy applicable to teammates of
SunTrust including, but not limited to, the SunTrust Code of Business Conduct
and Ethics; (8) an act or omission by the Grantee which results or is intended
to result in personal gain at the expense of SunTrust; or (9) an other act or
omission which constitutes “cause” for termination.


(c) Loss. In order to encourage sustainable, long-term performance, settlement
of the Restricted Stock Units (and related Dividend Equivalent Rights) shall be
specifically conditioned on the Company and its lines of business remaining
profitable during the period from the Grant Date until the applicable Settlement
Date. If a loss is determined to have occurred, then the Committee, together
with key control functions, shall review such losses and Grantee's
accountability for such losses, and may require reimbursement of all or part of
a Grant previously paid to Grantee and/or authorize the cancellation of unpaid
or unvested Grants. In making such determination, the Committee shall consider
all relevant facts and circumstances, including (i) the magnitude of the loss
(including positive or negative variance from plan); (ii) Grantee's degree of
involvement (including such factors as Grantee's current or former leadership
role with respect to SunTrust or the relevant line of business, and the degree
to which Grantee was involved in decisions that are determined to have
contributed to the loss); and (iii) Grantee's performance.
§11. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee's employment with or without cause at any
time.
§12. OTHER LAWS. Notwithstanding anything herein to the contrary, SunTrust shall
have the right to refuse to pay any cash award or to issue or transfer any
shares under this Unit Agreement if SunTrust acting in its absolute discretion
determines that such payment or issuance or transfer of such Stock might violate
any applicable law or regulation.
§13. MISCELLANEOUS.
(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.
(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).
(c) No rights granted under the Plan or this Unit Agreement and no Restricted
Stock Units shall be deemed transferable by the Grantee other than by will or by
the laws of descent and distribution prior to the time the Grantee's interest in
such units has become fully vested.
(d) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to the
Grantee, at the Grantee's address indicated by SunTrust's records and, if to
SunTrust, at SunTrust's principal executive office, to the attention of the
General Counsel.
(e) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could

8

--------------------------------------------------------------------------------




be deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Unit Agreement to be construed so as to foster the
intent of this Unit Agreement and the Plan.
(f) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.
(g) The Restricted Stock Units are intended to comply with Code §409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Unit Agreement shall be interpreted, operated and administered in
a manner consistent with this intention.
§14. SHAREHOLDER APPROVAL OF MATERIAL TERMS AND PERFORMANCE METRIC.
Notwithstanding anything to the contrary in this Unit Agreement, no Restricted
Stock Units shall be paid unless and until the shareholders of SunTrust Banks,
Inc. have approved the material terms of this award if and as required by
Section 162(m) of the Internal Revenue Code.



9